UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 Commission File Number:000-53346 NET SAVINGS LINK, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 140 Island Way, Suite 280 Clearwater, Florida33767 (Address of principal executive offices, including zip code) 727-442-2600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if a smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of March 14, 2014: $180,000. At March 14, 2014, 135,870,536 shares of the registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 6 Item 4. Mine Safety Disclosures. 6 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 8. Financial Statements and Supplementary Data. 10 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 27 Item 9A. Controls and Procedures. 27 Item 9B. Other Information. 28 PART III Item 10. Directors, Executive Officers and Corporate Governance. 28 Item 11. Executive Compensation. 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 32 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accountant Fees and Services. 33 PART IV Item 15. Exhibits and Financial Statement Schedules. 34 Signatures 35 Exhibit Index 36 -2- Table of Contents PART I Certain statements contained in this Annual Report on Form 10-K constitute “forward-looking statements.” These statements, identified by words such as “plan,” “anticipate,” “believe,” “estimate,” “should,” “expect,” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis or Plan of Operation” and elsewhere in this Annual Report. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. As used in this Annual Report, the terms “we,” “us,” “our,” “Net Savings” and the “Company” means Net Savings Link, Inc., unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars, unless otherwise indicated. ITEM 1. BUSINESS. Our current business model has evolved to the aggregating and delivery of discounted services, products and deals that are supplied by our formidable merchant base. These discounted services are then packaged in the form of a savings certificate which offers substantial savings value to the end user or consumer, and are purchased in quantity by high volume retailers, and offered as an incentive to attract new customers and upgrade current customer sales. Here is an example of how our savings certificates are used. 1) An auto dealer buys 100 Savings Certificates for $15 each. Each certificate provides the end user $1,000 in discounts, deals, and coupon savings on everyday items such as groceries, travel and shopping consumables, by using all the benefits provided at the Net Savings Link exclusive website. 2) The auto dealer advertises “Test Drive One of Our Auto’s & receive a $1,000 Grocery Savings Certificate at the Grocery Store of Your Choice. 3) A person would visit the auto dealership, test drive a car and subsequently receive a $1,000 Savings Certificate from the auto dealer. 4) The holder of the certificate may toss out the certificate, put it in their desk, give it to a friend or go online to www.thesavingssystem.com, sign up for FREE, and begin using their savings benefits. 5) They might go to the Grocery Section, find the grocery store at which they shop and select from the items on sale at their grocery store for the upcoming week. 6) For example, let’s say their grocery store has Hellman’s Mayonnaise on sale with a “buy one at $4 and get a second one free”. Their particular grocery store would never put out a coupon at the same time as the buy one – get one offer, nor would any of the other 139,000 grocery stores in the U.S. 7) However, a recipient or holder of one of our savings certificates using our site could find a free Hellman’s mayonnaise coupon, or they could go to one of our recommended outside coupon clipping services and purchase coupons direct from the clipping service. Say, for example, they print two free 75 cent Hellman’s mayonnaise coupons. 8) They would take the two coupons to their grocery store, buy the one jar of mayonnaise for $4, getting the second jar for free. They would then hand the cashier the two $0.75 cent coupons, which in this case their grocery store doubles to $1.50 each. 9) The shopper walks out of the store paying $1 for $8 worth of Hellman’s mayonnaise. The math: $4 for the first one, $0 for the second, two 75 cent coupons doubled to $1.50 each $4 + $0 -$1.50 - $1.50 $1.00 total spent. The holder of the certificate just saved $7.00. We believe that the holder of our $1,000 savings certificate can save $1,000 and more, in a year, using our system. -3- Table of Contents It’s simple, works in all 139,000 grocery stores including every Walmart, Target, Walgreen & CVS nationwide. Thus, we have positioned ourselves in the multi-billion dollar premium and incentive marketplace where retailers spend billions each year for products such as our savings certificates to attract customers. General We were incorporated in the State of Nevada on February 21, 2007 and began doing business as a mining and exploration company. During November 2010, we changed our business plan from mining and exploration to a membership based Internet Company that provides members with links to predominantly other 3rd party websites that offer savings and discount deals. The membership model did not produce high volume sales, which led us to the development of a product that could be sold as a premium or incentive to large organizations who constantly require more customers and higher sales. We have reduced operations to slightly more than nominal. We have no plans to change our current business plan, combine with any other business entities, and are not currently aware of any conditions that might bring about a change in our current plans. We have no plans to be acquired, nor do we, or our shareholders, have plans to enter into a change of control or similar transaction or to change our management. Our plan of operations is forward looking and there is no assurance that we will ever achieve profitability. Offices We maintain a presence at 140 Island Way #280, Clearwater, Florida 33767, however, normal business functions are performed via virtual access from shared space and home office locations which are provided at no charge to us in order to reduce overhead. Products We offer premium and incentive certificates that provide denominations of $1,000 and $3,000 in aggregated savings, discounts and deals to the end user (and are sold as a premium incentive to businesses to promote their product or service. The Savings Certificate can be employed as an incentive to generate additional prospects, a closing gift (gift with purchase), a referral gift (refer your friend and receive a membership free), and a value added gift to the club or union to justify payment or as an employee benefit (the employee saves money by using the membership that they received from their employer). Customer Service The redemption website for our Guaranteed Savings Certificates is located at www.thesavingssystem.com and customer service is offered at the website. We provide email access to our customer service department with a commitment of prompt response time, and a guaranteed satisfactory resolution to any customer issue. In addition, we provide a voice mail phone service 24/7 at 727-442-3200. -4- Table of Contents Revenue Revenue is generated from selling our Savings Certificates to companies and organizations that use the membership as a premium or gift incentive. For example, a potential customer could receive a Savings Certificate valued at $1000 in savings for test driving a car or for purchasing $1,000 worth of carpeting. Or a Church or other organization wanting to raise money could offer a Savings Certificate for receiving a $30 donation. In each case, Net Savings Link would receive an average of $15 per Savings Certificate sold. At present we have reduced our operations to slightly more than nominal. Competition There are thousands of companies that sell promotional offers or fund raising products. The competition is intense. Marketing Net Savings Link calls known users of promotional incentives and or fund raising products and offers one or our Guaranteed Savings Certificates for the company or organization to try. Our Strategy To call existing users of promotional products or fundraising products and offer our Guaranteed Savings Certificates as an alternative that out performs what they are currently using. The potential customers know the market and they are completely educated on using gifts & incentives. Our job is to put our product in front of as many potential users as possible. Operations Customer Service – minimal customer service is needed because the redemption website at www.thesavingssystem.com is user friendly. Customer service can be reached via email 24 hours a day, 7 days a week or by leaving a voice mail. Programming – Our websites are set up so that our President can make any changes and maintain the website completely using a customized Administrative panel. Sales – Sales are coordinated by our President calling know users of incentives and fund raising products. Employees We have no employees. Our President handles all aspects of sales, programming and customer service. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We currently own minimal real property in the form of software and computers. -5- Table of Contents ITEM 3.LEGAL PROCEEDINGS. We are not a party to any material legal proceedings and, to our knowledge; no such proceedings are threatened or contemplated. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our shares of common stock are quoted on the Bulletin Board operated by the Financial Industry Regulatory Authority (“FINRA”) under the symbol “NSAV”, the high and low bid information for our common stock has been as follows: Fiscal Year – 2013 High Bid Low Bid Fourth Quarter: 09/01/13 to 11/30/13 Third Quarter: 06/01/13 to 8/31/13 Second Quarter: 03/01/13 to 5/31/13 First Quarter: 12/01/12 to 2/28/13 Fiscal Year – 2012 High Bid Low Bid Fourth Quarter: 9/01/12 to 11/30/12 Third Quarter: 6/01/12 to 8/31/12 Second Quarter: 3/01/12 to 5/31/12 First Quarter: 12/01/11 to 2/29/12 Quotations provided by the OTC Bulletin Board reflect inter-dealer prices, without retail mark-up, markdown or commission and may not represent actual transactions Dividends We have not declared any cash dividends on our common stock since our inception. There are no dividend restrictions that limit our ability to pay cash dividends on our common stock in our Articles of Incorporation or Bylaws. Our governing statute, Chapter 78 – “Private Corporations” of the Nevada Revised Statutes (the “NRS”), does provide limitations on our ability to declare cash dividends. Section 78.288 of Chapter 78 of the NRS prohibits us from declaring cash dividends where, after giving effect to the distribution of the dividend: (a) we would not be able to pay our debts as they become due in the usual course of business; or (b) our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if we were to be dissolved at the time of distribution, to satisfy the preferential rights upon dissolution of stockholders who may have preferential rights and whose preferential rights are superior to those receiving the distribution (except as otherwise specifically allowed by our Articles of Incorporation). On November 4, 2010, the Company and its Board of Directors approved a 1.4:1 dividend of all issued and outstanding common shares. The effect of the dividend increased the number of issued and outstanding common shares from 77,400,000 shares to 185,760,000 shares.Effective March 15, 2013, we executed at 15-for-1 reverse split of the Company’s common stock.As at November 30, 2013 and November 30, 2012, we have 108,591,412 and 28,555,576, respectively shares issued and outstanding. -6- Table of Contents Recent Sales of Unregistered Securities None. ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. RESULTS OF OPERATIONS - NOVEMBER 30, 2, 2012 Working Capital November 30, November 30, Current Assets $ $ Current Liabilities Working Capital (Deficit) $ $ Cash Flows For the Year Ended November 30, Cash Flows used in Operating Activities $ $ Cash Flows used in Investing Activities - - Cash Flows provided by Financing Activities Net Increase (Decrease) in Cash During the Year $ $ Income Statement For the Year Ended November 30, Revenues $ $ Operating Loss $ $ Total Other Expense $ $ Net Loss $ $ Balance Sheet As at November 30, 2013, the Company had total assets of $9,560 compared with total assets of $96,913 as at November 30, 2012.The assets are comprised of cash balances in the Company’s bank account and property and equipment. The decrease is mainly attributed to a decrease in the net book value of property and equipment and impairment of website development of $56,960, as well as a $15,331 decrease in cash as a result of proceeds from debt financing received during the year ended November 30, 2013 being greater than proceeds from debt financing received during the year ended November 30, 2012. -7- Table of Contents The Company had total liabilities of $560,509 as at November 30, 2013 compared with $363,179 as at November 30, 2012.The increase in total liabilities is mainly attributed to the increase of accrued wages payable to the Company’s officers in the amount of $189,500 and an increase in the valuation of derivative liabilities from convertible notes payable at November 30, 2013 compared to November 30, 2012 of $36,637, partially offset by decreases in convertible notes payable, related accrued interest and accounts payable as a result of debt conversion of $28,807. During the year ended November 30, 2013, the Company issued 80,035,836 shares of common stock to the holders of convertible promissory notes payable, converting principal of $131,300 and interest of $6,584. During the year ended November 30, 2012, the Company issued 13,475,799 shares of common stock to the holders of convertible promissory notes payable, converting principal of $156,800 and interest of $6,468. During the year ended November 30, 2012, the Company issued 1,500,000 shares of Series A preferred stock to two of its officers and directors for a total of $2,500 in accrued wages.Each share of Series A preferred stock has 1,000 votes. The Series A preferred stock and the common stock vote as a single class on all matters submitted to the stockholders. Operating Revenues During the year ended November 30, 2013, the Company received $17,132 in commissions revenue, compared to $101,968 in the same periods ended November 30, 2012. Operating Expenses During the year ended November 30, 2013, the Company incurred operating expenses totaling $379,333 compared with $1,062,835 for the year ended November 30, 2012.The decrease in operating expenses is attributed to a decrease in overall operating activity as the Company had minimal operations during fiscal 2013 compared to fiscal 2012, inclusive of $446,571 in common stock issued for services in fiscal 2012, compared to $0 in fiscal 2013. Net Loss During the year ended November 30, 2013, the Company incurred a net loss of $627,689 compared with a net loss of $1,252,883 for the year ended November 30, 2012.The decrease in net loss was primarily due to a decrease in overall operating activity as the Company had minimal operations during fiscal 2013 compared to fiscal 2012, as well as an increase $150,045 increase in loss on derivatives, partially offset by $45,175 related to impairment of intangible website development costs, $176,573 decrease of interest expense related to issuances of convertible debt at a discount in fiscal 2013 compared to fiscal 2012. Liquidity and Capital Resources As at November 30, 2013, the Company had a cash balance of $2,800 and working capital deficit of $556,177 compared with a cash balance of $18,131 and a working capital deficit of $341,011 at November 30, 2012.The decrease in working capital is mainly due to the increase in related party payables of $189,500 related to accrued wages to officers and an increase of $36,637 in the valuation of derivative liabilities related convertible debt. -8- Table of Contents Cash Flows from Operating Activities During the year ended November 30, 2013, the Company used $120,231 of cash flow from operating activities compared with use of $393,792 of cash flow during the year ended November 30, 2012.The decrease in the use of cash flow from operating activities is mainly due to the increase in unpaid related party liabilities for the period as well as a decrease in overall operating expenses from fiscal 2012 as a result of a decrease in overall operating activity during fiscal 2013. Cash Flows from Investing Activity During the years ended November 30, 2013 and 2012, the Company did not expend any money on capital purchases. Cash Flows from Financing Activities During the year ended November 30, 2013, the Company received proceeds of $110,900 from four convertible promissory notes payable compared to $247,500 from the issuance of six convertible promissory notes payable in fiscal 2012. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive acquisitions and activities. For these reasons, our auditors stated in their report on our audited financial statements that they have substantial doubt that we will be able to continue as a going concern without further financing. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders. There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund planned acquisitions and exploration activities. Critical Accounting Policies We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in the notes to the audited financial statements included in this Annual Report. Revenue Recognition We derive revenue principally from the marketing of memberships and subsequent generation of commissions. The timing of revenue recognition and the amount of revenue actually recognized in each case depends upon a variety of factors, including the specific terms of each arrangement and the nature of our deliverables and obligations. Determination of the appropriate amount of revenue recognized involves judgments and estimates that we believe are reasonable, but actual results may differ from our estimates. We record reductions to revenue for customer incentive programs, including special pricing agreements and other volume-related rebate programs. Certain reductions to revenue for customer incentives are based on estimates, including our assumptions related to historical and projected customer sales volumes, market share and inventory levels. -9- Table of Contents We use estimates of fair value to value derivative instruments. Fair value is defined as the price to sell an asset or transfer a liability in an orderly transaction between willing and able market participants. In general, our policy in estimating fair values is to first look at observable market prices for identical assets and liabilities in active markets, where available. When these are not available, other inputs are used to model fair value such as prices of similar instruments, yield curves, volatilities, prepayment speeds, default rates and credit spreads (including for our liabilities), relying first on observable data from active markets. Additional adjustments may be made for factors including liquidity, credit, bid/offer spreads, etc., depending on current market conditions. Transaction costs are not included in the determination of fair value. When possible, we seek to validate the model’s output to market transactions. Depending on the availability of observable inputs and prices, different valuation models ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders’ Equity (Deficit) F-5 Notes to the Financial Statements F-6 -10- Index to Financials REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Net Savings Link, Inc Clearwater Beach, FL We have audited the accompanying balance sheets of Net Savings Link, Inc (the “Company”) as of November 30, 2013 and 2012 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years ended November 30, 2013 and 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of November 30, 2013 and 2012 and the related results of its operations and its cash flows for the years ended November 30, 2013 and 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred losses from operation since inception. This factor raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas March 14, 2014 F-1 -11- Index to Financials NET SAVINGS LINK, INC. Balance Sheets November 30, November 30, ASSETS Current assets Cash $ $ Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $32,444 and $19,887, respectively Website development, net of accumulated amortization of $0 and $21,605, respectively - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and other liabilities $ $ Due to related parties Derivative liability Convertible notes payable, net of debt discount of $0 and $8,119, respectively Total Current Liabilities Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Series A Preferred stock, $0.0001 par value, 100,000,000 shares authorized, 1,500,000 and 1,500,000 shares issued and outstanding, respectively 15 15 Common stock, $0.001 par value, 1,000,000,000 shares authorized, 108,591,412 and 28,555,576 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFECIT) $ $ The accompanying notes are an integral part of these financial statements. F-2 -12- Index to Financials NET SAVINGS LINK, INC. Statements of Operations For the Years Ended November 30, REVENUES $ $ OPERATING EXPENSES Depreciation and amortization expense Bad debt expense - Impairment of website development - General and administrative Total Operating Expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Gain (loss) on derivative ) Interest expense ) ) Total Other Income (Expense) ) ) NET INCOME (LOSS) $ ) $ ) BASIC NET INCOME (LOSS) PER COMMON SHARE $ ) $ ) BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. F-3 -13- Index to Financials NET SAVINGS LINK, INC. Statements of Cash Flows For the Years Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Items to reconcile net loss to net cash used in operating activities: Depreciation and amortization Debt discount amortization Debt offering cost amortization Bad debt expense - (Gain) loss on derivative ) Impairment of website development - Common stock issued for services - Changes in operating assets and liabilities: Increase in accounts receivable - ) (Increase) decrease in prepaid and other assets - Decrease in accounts payable and accrued liabilities ) Increase in related party accounts payable Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable - - Proceeds from convertible note payable Cash paid for debt offering costs ) ) Common stock issued for cash - - Net Cash Provided by Financing Activities DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ CASH PAID FOR: Interest $
